. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ¾¾¾¾¾ Form 10-Q ¾¾¾¾¾ x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2011 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 001-34090 ¾¾¾¾¾ Tesco Corporation (Exact name of registrant as specified in its charter) ¾¾¾¾¾ Alberta 76-0419312 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3993 West Sam Houston Parkway North Suite 100 Houston, Texas 77043-1221 (Address of Principal Executive Offices) (Zip Code) 713-359-7000 (Registrant’s telephone number, including area code) ¾¾¾¾¾ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer¨ Accelerated Filerx Non-Accelerated Filer¨ Smaller Reporting Company¨ Indicate by check mark whether registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. Number of shares of Common Stock outstanding as of April 30, 2011:38,149,708 TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 19 PART II—OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 6. Exhibits 20 Below is a list of defined terms that are used throughout this document: TESCO CASING DRILLING® CASING DRILLING TESCO’s Casing Drive System CDS™ or CDS TESCO’s Multiple Control Line Running System MCLRS™ or MCLRS A list of our trademarks and the countries in which they are registered is presented below: Trademark Country of Registration TESCO® United States, Canada TESCO CASING DRILLING® United States CASING DRILLING® Canada CASING DRILLING™ United States Casing Drive System™ United States, Canada CDS™ United States, Canada Multiple Control Line Running System™ United States, Canada MCLRS™ United States, Canada When we refer to “TESCO”, “we”, “us”, “our”, “ours”, or “the Company”, we are describing Tesco Corporation and our subsidiaries. Caution Regarding Forward-Looking Information; Risk Factors This quarterly report on Form 10-Q contains forward-looking statements within the meaning of Canadian and United States securities laws, including the United States Private Securities Litigation Reform Act of 1995.From time to time, our public filings, press releases and other communications (such as conference calls and presentations) will contain forward-looking statements.Forward-looking information is often, but not always identified by the use of words such as “anticipate,” “believe,” “expect,” “plan,” “intend,” “forecast,” “target,” “project,” “may,” “will,” “should,” “could,” “estimate,” “predict” or similar words suggesting future outcomes or language suggesting an outlook.Forward-looking statements in this quarterly report on Form 10-Q include, but are not limited to, statements with respect to expectations of our prospects, future revenues, earnings, activities and technical results. Forward-looking statements and information are based on current beliefs as well as assumptions made by, and information currently available to, us concerning anticipated financial performance, business prospects, strategies and regulatory developments.Although management considers these assumptions to be reasonable based on information currently available to it, they may prove to be incorrect.The forward-looking statements in this quarterly report on Form 10-Q are made as of the date it was issued and we do not undertake any obligation to update publicly or to revise any of the included forward-looking statements, whether as a result of new information, future events or otherwise, except as required by applicable law. By their very nature, forward-looking statements involve inherent risks and uncertainties, both general and specific, and risks that outcomes implied by forward-looking statements will not be achieved.We caution readers not to place undue reliance on these statements as a number of important factors could cause the actual results to differ materially from the beliefs, plans, objectives, expectations and anticipations, estimates and intentions expressed in such forward-looking statements. These risks and uncertainties include, but are not limited to, the impact of changes in oil and natural gas prices and worldwide and domestic economic conditions on drilling activity and demand for and pricing of our products and services, other risks inherent in the drilling services industry (e.g. operational risks, potential delays or changes in customers’ exploration or development projects or capital expenditures, the uncertainty of estimates and projections relating to levels of rental activities, uncertainty of estimates and projections of costs and expenses, risks in conducting foreign operations, the consolidation of our customers, and intense competition in our industry), and risks associated with our intellectual property and with the performance of our technology.These risks and uncertainties may cause our actual results, levels of activity, performance or achievements to be materially different from those expressed or implied by any forward-looking statements.When relying on our forward-looking statements to make decisions, investors and others should carefully consider the foregoing factors and other uncertainties and potential events. Copies of our Canadian public filings are available at www.tescocorp.com and on SEDAR at www.sedar.com.Our U.S. public filings are available at www.tescocorp.com and on EDGAR at www.sec.gov. Please see Part I, Item1A—Risk Factors of our Annual Report on Form 10-K for the year ended December31, 2010 and Part II, Item1A—Risk Factors of this quarterly report on Form 10-Q for further discussion regarding our exposure to risks.Additionally, new risk factors emerge from time to time and it is not possible for us to predict all such factors, nor to assess the impact such factors might have on our business or the extent to which any factor or combination of factors may cause actual results to differ materially from those contained in any forward looking statements.Given these risks and uncertainties, investors should not place undue reliance on forward-looking statements as a prediction of actual results. PART I—FINANCIAL INFORMATION Item 1.Financial Statements. TESCO CORPORATION Condensed Consolidated Balance Sheets (Unaudited) (in thousands) March 31, December 31, Assets Current assets Cash and cash equivalents $ $ Accounts receivable trade, net of allowance for doubtful accounts of $1,133 and $865 as of March 31, 2011 and December 31, 2010, respectively Inventories, net Income taxes recoverable Deferred income taxes Prepaid and other assets Total current assets Property, plant and equipment, net Goodwill Deferred income taxes Intangible and other assets, net Total assets $ $ Liabilitiesand Shareholders’ Equity Current liabilities Accounts payable $ $ Deferred revenues Warranty reserves Income taxes payable Accrued and other current liabilities Total current liabilities Other liabilities Deferred income taxes Total liabilities Commitments and contingencies (Note 9) –– –– Shareholders’ equity Common shares; no par value; unlimited shares authorized; 38,149 and38,058 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively Retained earnings Accumulated comprehensive income Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 Table of Contents TESCO CORPORATION Condensed Consolidated Statements of Income (Unaudited) (in thousands, except per share information) Three Months Ended March 31, Revenue Products $ $ Services Operating expenses Cost of sales and services Products Services Selling, general and administrative Research and engineering Total operating expenses Operating income Other expense (income) Interest expense 55 Interest income –– ) Foreign exchange losses Other expense (income) 28 ) Total other expense (income) ) Income before income taxes Income tax provision Net income $ $ Earnings per share: Basic $ $ Diluted $ $ Weighted average number of shares: Basic Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 Table of Contents TESCO CORPORATION Condensed Consolidated Statements of Cash Flows (Unaudited) (in thousands) Three Months Ended March 31, Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock compensation expense Bad debt expense (recovery) ) Deferred income taxes ) Amortization of deferred financing costs 46 87 Loss (gain) on sale of operating assets ) 79 Changes in operating assets and liabilities: Accounts receivable trade, net ) ) Inventories ) Prepaid and other current assets ) ) Accounts payable and accrued liabilities Income taxes payable (recoverable) ) ) Other noncurrent assets and liabilities, net 36 –– Net cash provided by (used in) operating activities ) Investing Activities Additions to property, plant and equipment ) ) Proceeds on sale of operating assets Other, net –– (5 ) Net cash used in investing activities ) ) Financing Activities Repayments of debt –– ) Proceeds from exercise of stock options Excess tax benefit associated with equity compensation ) –– Net cash provided by (used in) financing activities 87 ) Change in cash and cash equivalents ) ) Net cash and cash equivalents, beginning of period Net cash and cash equivalents, end of period $ $ Supplemental cash flow information Cash payments for interest $ 71 $ 82 Cash payments for income taxes Cash received for income tax refunds Property, plant and equipment accrued in accounts payable –– The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents TESCO CORPORATION Condensed Consolidated Statements of Shareholders’ Equity and Comprehensive Income (in thousands) Common stock shares Common shares Retained earnings Accumulated comprehensive income Total For the three months ended March 31, 2011 Balance at January 1, 2011 $ Components of comprehensive income Net income — — — Total comprehensive income Issuance and exercises under stock plans 91 — — Balances at March 31, 2011 $ For the three months ended March 31, 2010 Balance at January 1, 2010 $ Components of comprehensive income Net income — — — Total comprehensive income Issuance and exercises under stock plans 32 — — Balances at March 31, 2010 $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents TESCO CORPORATION Notes to Unaudited Condensed Consolidated Financial Statements Note 1—Nature of Operations and Basis of Preparation Nature of Operations We are a global leader in the design, manufacture and service delivery of technology-based solutions for the upstream energy industry.We seek to change the way wells are drilled by delivering safer and more efficient solutions that add real value by reducing the costs of drilling for and producing oil and natural gas.Our product and service offerings consist mainly of equipment sales and services to drilling contractors and oil and natural gas operating companies throughout the world. Basis of Presentation We prepared this quarterly report on Form 10-Q pursuant to instructions for quarterly reporting required to be filed with the Securities and Exchange Commission (“SEC”).Because this is an interim period filing presented using a condensed format, it does not include all information and footnotes normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States (“U.S. GAAP”). You should read this report along with our Annual Report on Form 10-K for the year ended December 31, 2010 (“2010 Annual Report on Form 10-K”), which contains a summary of our significant accounting policies and other disclosures.The condensed consolidated financial statements as of March 31, 2011 and for the quarters ended March 31, 2011 and 2010 are unaudited.We derived the unaudited condensed consolidated balance sheet as of December 31, 2010 from the audited consolidated balance sheet filed in our 2010 Annual Report on Form 10-K.In our opinion, we have made adjustments, all of which were normal recurring adjustments unless otherwise disclosed herein, that we believe are necessary for a fair statement of the balance sheets, results of operations and cash flows, as applicable. These unaudited condensed consolidated financial statements include the accounts of all consolidated subsidiaries after the elimination of all significant intercompany accounts and transactions. Reclassifications Our unaudited condensed consolidated financial statements for prior periods include reclassifications that are made to conform to the current year presentation. In our unaudited condensed consolidated statement of operations for the three months ended March 31, 2010, we reclassified royalty income of $0.1 million from other expense (income) to products revenue as it has become a more significant part of our business. Additionally, we combined common shares and contributed surplus in our unaudited condensed consolidated balance sheet as of December 31, 2010 as our common shares have no par value and our board of directors has not assigned a discretionary par value to the common shares.These reclassifications did not impact our reported net income or stockholders’ equity. Subsequent Events We conducted our subsequent events review through the date these unaudited condensed consolidated financial statements were filed with the SEC. Note 2—Summary of Significant Accounting Policies Significant Accounting Policies There have been no material changes to our accounting policies, as described in the notes to our audited consolidated financial statements included in our 2010 Annual Report on Form 10-K. Recent Accounting Pronouncements Each reporting period we consider all newly issued but not yet adopted accounting and reporting guidance applicable to our operations and the preparation of our consolidated financial statements.We do not believe that any issued accounting and reporting guidance not yet adopted by us will have a material impact on our unaudited condensed consolidated financial statements. 5 Table of Contents Note 3—Details of Certain Accounts At March 31, 2011 and December 31, 2010, prepaid and other current assets consisted of the following (in thousands): March 31, December 31, Prepaid taxes other than income $ $ Deposits Prepaid insurance Other prepaid expenses Restricted cash Deferred job costs Non-trade receivables $ $ At March 31, 2011 and December 31, 2010, accrued liabilities consisted of the following (in thousands): March 31, December 31, Accrued payroll and benefits $ $ Accrual for foreign withholding tax claim Accrued taxes other than income taxes Other current liabilities $ $ Note 4—Inventories At March 31, 2011 and December 31, 2010, inventories, net of reserves for excess and obsolete inventories, by major classification were as follows (in thousands): March 31, December 31, Raw materials $ $ Work in progress Finished goods $ $ Note 5—Property, plant and equipment At March 31, 2011 and December31, 2010, property, plant and equipment, at cost, by major category were as follows (in thousands): March 31, December 31, Land, buildings and leaseholds $ $ Drilling equipment Manufacturing equipment Office equipment and other Capital work in progress Less: Accumulated depreciation ) ) $ $ The net book value of used top drive rental equipment sold included in cost of sales and services on our unaudited condensed consolidated statements of income was $0.7 million for the three months ended March 31, 2010. No used top drives were sold from our rental fleet during the three months ended March 31, 2011. 6 Table of Contents Depreciation and amortization expense for the three months ended March 31, 2011 and 2010 is included on our unaudited condensed consolidated statements of income as follows (in thousands): March 31, March 31, Cost of sales and services $ $ Selling, general & administrative expense Research and engineering 11 6 $ $ Sale of Operating Assets When top drive units from our rental fleet are sold, the sales proceeds are included in revenues and the net book value of the equipment sold is included in cost of sales and services.Proceeds from the sale of used top drives are included in proceeds from the sale of operating assets and the difference between revenues and the cost of sales and services is included in gain on sale of operating assets in the accompanying unaudited condensed consolidatedstatement of cash flows. Note 6—Warranties Changes in our warranty accrual for the three months ended March 31, 2011 were as follows (in thousands): Three Months Ended March 31, 2011 Balance, January 1, 2011 $ Charged to expense, net Deductions (1 ) Balance,March 31, 2011 $ Note 7—Earnings per Share Weighted average shares The following table reconciles basic and diluted weighted average shares (in thousands): Three Months Ended March 31, Basic weighted average number of shares outstanding Dilutive effect of stock-based compensation Diluted weighted average number of shares outstanding Anti-dilutive options excluded from calculation due to exercise prices Note 8—Income Taxes Tesco Corporation is an Alberta, Canada corporation.We conduct business and are taxable on profits earned in a number of jurisdictions around the world.Income taxes have been recorded based on the laws and rates in effect in the countries in which operations are conducted or in which we are considered a resident for income tax purposes. Our income tax provision (benefit) for the three months ended March 31, 2011 and 2010 was as follows (in thousands): Three Months Ended March 31, Current tax provision $ $ Deferred tax provision (benefit) ) Income tax provision $ $ 7 Table of Contents Our effective tax rate, which is income tax expense as a percentage of pre-tax earnings, was 35% for the three months ended March 31, 2011 compared to 32% for the same period in 2010.The increase of 3% in our effective tax rate is due to the fluctuating mix of pre-tax earnings in the various tax jurisdictions in which we operate around the world. As of March 31, 2011 and December31, 2010, we had an accrual for uncertain tax positions of $1.2 million.This liability is included in other liabilities in the accompanying unaudited condensed consolidated balance sheets as we anticipate that these uncertainties will not be resolved within the next 12 months. The resolution of these uncertainties should not have a material impact on our effective tax rate. Certain state and foreign tax filings remain open to examination.We believethat anyassessment on these filings will not have a material impact on our financial position, results of operations or cash flows.We believe that appropriate provisions for all outstanding issues have been made for all jurisdictions and all open years.However, audit outcomes and the timing of audit settlements are subject to significant uncertainty.Therefore, additional provisions on tax-related matters could be recorded in the future as revised estimates are made or the underlying matters are settled or otherwise resolved. Note 9—Commitments and Contingencies Legal Contingencies We are subject to legal proceedings brought against us in the normal course of business.We recognize liabilities for contingencies when we have an exposure that, when fully analyzed, indicates it is both probable that a liability has been incurred and the amount of loss can be reasonably estimated.Where the most likely outcome of a contingency can be reasonably estimated, we accrue a liability for that amount.Where the most likely outcome cannot be estimated, a range of potential losses is established and if no one amount in that range is more likely than any other, the low end of the range is accrued. The estimates below represent management’s best estimates of outstanding legal contingencies based on consultation with internal and external legal counsel.There can be no assurance as to the eventual outcome or the amount of loss we may suffer as a result of these proceedings. In December 2009, we received an administrative subpoena from the Department of the Treasury, Office of Foreign Assets Control (OFAC) regarding a 2006 shipment of oilfield equipment that was made from our Canadian manufacturing facility to Sudan.We reviewed this matter and have provided a timely response to the subpoena.Our internal investigation revealed that in 2006 and 2007, a total of four top drive units were shipped to Sudan from our Canadian manufacturing facility.Technicians were also dispatched from one of our regional offices outside of the United States to install the top drive units.Thetotal revenue from these activities with respect to the periods involved were approximately 0.5% and 0.7% of total revenue in 2006 and 2007.Our policy is not to conduct any business in or sell any products to Sudanand we have implementedstrengthened controls and procedures designed to ensure compliance with this policy.We disclosed the results of our internal investigation to, and are fully cooperating with, OFAC. As this matter is still open, we continue to evaluate its potential outcome.The effect on our consolidated financial position, results of operations or cash flows is not reasonably determinable at this time.Accordingly, we have not accrued a reserve for this matter as of March 31, 2011.An agreement tolling any applicable statute of limitations governing this investigation expired in January 2011 without a request for an extension. In December 2007, Weatherford International, Inc. and Weatherford/Lamb Inc. (“Weatherford”) filed suit against us in the U.S. District Court for the Eastern District of Texas, Marshall Division(the “Marshall Suit”), alleging that various of our technologies infringe 11 different patents held by Weatherford.Weatherford sought monetary damages and an injunction against further infringement.Our technologies referred to in the claim included the CDS, the CASING DRILLING system and method, a float valve, and the locking mechanism for the controls of the tubular handling system.We filed a general denial seeking a judicial determination that we did not infringe the patents in question and/or that the patents are invalid. In August 2008, we filed suit against several competitors in the U.S. District Court for the Southern District of Texas – Houston Division, including Weatherford (the “Houston Suit”).The Houston Suit claims infringement of two of our patents related to our CDS.On October 26, 2010, we entered into a settlement with Weatherford (the “Settlement”) dismissing both the Marshall Suit and the Houston Suit (as it relates to Weatherford) with prejudice.Among other provisions, the Settlement contains the following terms: · Non-exclusive irrevocable worldwide and royalty free cross licenses with respect to all the patents asserted by Weatherford in the Marshall Case and by us in the Houston Case, as well as certain other U.S. and foreign equivalents and counterparts; and 8 Table of Contents · Weatherford has agreed to purchase for five years 67% of its worldwide top drive requirements from us, as long as we can meet production requirements, and to designate us as a preferred provider of after-market sales and service for top drives. The prices we charge Weatherford will be equal to or lower than the prices we charge to any other customer of similar volume of purchases and/or services. We entered into a Final Settlement and License Agreement (the "Settlement Agreement") with Weatherford on January 11, 2011, effective as of October 26, 2010.As an additional condition of the Settlement Agreement, neither we nor Weatherford will pursue any cause of action that might adversely affect the validity or enforceability of each other's patents as listed in the exhibits to the Settlement Agreement, including any causes of action that may arise from the requests for review we filed with the U.S. Patent and Trademark Office in November 2008. On November 11, 2010 we won a jury verdict against National Oilwell Varco, L.P. ("NOV"), Frank's Casing Crew and Rental Tools, Inc. ("Frank's") and Offshore Energy Services, Inc. ("OES") for infringing our U.S. Patent Nos. 7,140,443 and 7,377,324.In that verdict, the jury found that NOV's accused product, the CRT 350, infringes all valid patent claims in the asserted patents, and that NOV contributory infringed all valid patent claims in the asserted patents.The jury also found that Frank's accused products; the SuperTAWG, the FA-1 and the CRT 350, and OES's accused products, the CRT 350, infringe all valid patent claims in the asserted patents.Damages were stipulated by the parties and the verdict is subject to entry of judgment and appeal.On April 12, 2011, the Court ordered additional, limited discovery to be conducted before any further rulings will be issued. In July 2006, we received a claim for withholding tax, penalties and interest related to payments over the periods from 2000 to 2004 in a foreign jurisdiction.We disagree with this claim and are currently litigating this matter.In February 2011, we received a favorable decision from a lower level court regarding payments made during 2000, which is subject to appeal.During 2006, we accrued an estimated pre-tax exposure of $3.8 million and continue to accrue interest for this matter for a total accrual of $5.1 million as of March 31, 2011. Other Contingencies We are contingently liable under letters of credit and similar instruments that we enter into in connection with the importation of equipment to foreign countries and to secure our performance on certain contracts.At March 31, 2011 and December 31, 2010, our total exposure under outstanding letters of credit was $7.3 million and $7.2 million. Note 10—Segment Information Business Segments Our four business segments are: Top Drive, Tubular Services, CASING DRILLING and Research and Engineering. Our Top Drive segment is comprised of top drive sales, top drive rentals and after-market sales and service.Our Tubular Services segment includes both our proprietary and conventional tubular services.Our CASING DRILLING segment consists of our proprietary CASING DRILLING technology.Our Research and Engineering segment is comprised of our internal research and development activities related to our proprietary tubular services and CASING DRILLING technology and top drive model development. We measure the results of our business segments using, among other measures, each segment’s operating income, which includes certain corporate overhead allocations.Overhead costs include field administration and operations support.At a business segment level, we incur costs directly and indirectly associated with revenue.Direct costs include expenditures specifically incurred for the generation of revenue, such as personnel costs on location or transportation, maintenance and repair, and depreciation of our revenue-generating equipment. Certain sales and marketing activities, financing activities and corporate general and administrative expenses as well as other (income) expense and income taxes are not allocated to our business segments. Goodwill is allocated to the business segment to which it specifically relates.Our goodwill has been allocated to the Tubular Services segment.We do not track or measure property, plant and equipment by business segment and, as such, this information is not presented. 9 Table of Contents Significant financial information relating to our business segments is presented below (in thousands): Three Months Ended March 31, 2011 Top Drive Tubular Services CASING DRILLING Research & Engineering Corporate and Other Total Revenues $ $ $ $
